DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “wherein holes in the perforation are rounded or angular”.  Examiner notes that the term “perforation” has been interpreted as being singular, therefore examiner is unclear as to if the term “holes” is different than “perforation”.  
	Claim 5 recites “wherein a respective separator plate is provided with a progressive perforation such that a relative surface proportion of holes on the separator plate …”.  Examiner notes that the term “perforation” has been interpreted as being singular, therefore examiner is unclear as to if the term “holes” is different than “perforation”.  
	Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.

Claim 1 recites “ a filter for cleaning air, comprising: a housing; layers of a filter medium, the layers being arranged in the housing; and separator plates, wherein one separator plate is arranged between each two layers of the filter medium, and wherein the separator plates are provided with a perforation”.  Brown(3747772) teaches in figures 1-3 a filter for cleaning fluids including a housing, a single layer(40) of a pleated filter medium arranged in the housing, the pleated filter element being a wire mesh cloth, and a corrugated plate(34) located adjacent to the pleated filter element, the corrugated plate including a plurality of perforations(35). However Brown does not teach or suggest a filter for cleaning air, comprising: a housing; layers of a filter medium, the layers being arranged in the housing; and separator plates, wherein one separator plate is arranged between each two layers of the filter medium, and wherein the separator plates are provided with a perforation.  Claims 2,3, and 6-10 depend on claim 1 and hence are also allowed. 


                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776



January 19,2021